BRYAN SCHRODER
United States Attorney

KYLE REARDON
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kyle.reardon@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 3:21-cr-00027-RRB-MMS
                                            )
                          Plaintiff,        )   COUNT 1:
                                            )   ESCAPE BY PRISONER IN
           vs.                              )   CUSTODY
                                            )    Vio. of 18 U.S.C. § 751(a)
  TRISTAN JAMAL GRANT, a/k/a                )
  “Goo,”                                    )   COUNT 2:
                                            )   FAILURE TO APPEAR
                          Defendant.        )     Vio. of 18 U.S.C. § 3146(a)(2),
                                            )   (b)(1)(A)(i), (b)(2)
                                            )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about February 16, 2021, within the District of Alaska, the defendant,

TRISTAN JAMAL GRANT, a/k/a “Goo,” having been charged with violations of 18

U.S.C. §§ 1594(c); 1591; 2251(a),(e); and 922(g)(1) and 924(a)(2), in United States v.
Grant, No. 3:19-cr-00003-RRB, each charge being an offense punishable by term of

imprisonment greater than one year, did knowingly escape from the custody of the

Attorney General and his authorized representative, and from Anchorage Correctional

Complex, an institution and facility in which he is confined by direction of the Attorney

General, and from custody under and by virtue of any process issued under the laws of

the United States by any court, judge, and magistrate judge, to wit: the defendant failed to

surrender to Anchorage Correctional Center by 5 p.m. on February 16, 2021, as required

by his conditions of release.

       All of which is in violation of 18 U.S.C. § 751(a).

                                         COUNT 2

       On or about February 16, 2021, within the District of Alaska, the defendant,

TRISTAN JAMAL GRANT, a/k/a “Goo,” having been charged with violations of 18

U.S.C. §§ 1594(c), 1591, and 2251(a),(e), in United States v. Grant, No. 3:19-cr-00003-

RRB, each charge being a felony offense punishable by imprisonment of fifteen years or

more, and having been released pursuant to chapter 207 of Title 18, United States Code,

in connection with the aforementioned criminal charges, did knowingly and intentionally

fail to surrender to Anchorage Correctional Center by 5 p.m. on February 16, 2021, as

required by his conditions of release.

//

//

//

//
                                         Page 2 of 3
      All of which is in violation of 18 U.S.C. § 3146(a)(2), (b)(1)(A)(i), (b)(2).

      A TRUE BILL.


                                                 s/ Grand Jury Foreperson
                                                 GRAND JURY FOREPERSON



s/ Kyle Reardon
KYLE REARDON
Assistant United States Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:      February 17, 2021




                                        Page 3 of 3
